DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Examiner acknowledges receipt of the Amendments, Remarks, and Declaration filed on 04/14/2021. Claims 1-5 have been cancelled. Claim 6 is amended.  Claims 7-12 are new. Accordingly, Claims 6-12 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 was filed after the mailing date of the Non-Final rejection Office Action on October 19, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Objections/Rejections
Applicant’s arguments, see p. 7, lines 7-8 of Remarks, filed 4/14/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection is has been withdrawn. 
Applicant’s Remarks, see p. 9, second paragraph, filed 4/14/2021, with respect to the 112 rejection of Claim 6 have been fully considered and are persuasive.  Applicant amended the claim to omit “equivalent amount”, and replaced “active ingredient” with extract. Therefore, the rejection has been 
The cancellation of Claims 1-5 renders the rejection of Claim 4 under 35 USC§ 101 moot. The rejection is withdrawn. 
Applicant’s argument, see Remarks, p. 9-11, filed April 14, 2021, with respect to the rejection of Claim 1 under USC §102 have been fully considered and is moot. Claim 1 is cancelled.  New independent Claim 12 differs from Claim 1 in that it requires the sodium lauryl sulfate and excludes other extracts. As such, the §102 rejection is withdrawn. 
Applicant’s traversal of the §103 rejection, see Remarks, p. 16 last paragraph to p. 17 last paragraph, referencing the experiments in the Declaration, filed April 14, 2021, have been fully considered and are deemed persuasive. The data from the declaration show that the combination of aqueous extracts of myrobalan and gallnut exhibit synergistic activity in inhibiting Alternaria brassicicola, and was superior to the ethanolic extracts from the prior art. As such, the §103 rejection is withdrawn. 

Modified Objections/Rejections as Necessitated by the Amendments filed on April 14, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

	Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 9 and 11 state that the combination of A, B and sodium lauryl sulfate (SLS) is a more effective fungicide than the combination of only A and B. While the disclosure has support for the combination of myrobalan and gallnut being more efficacious than myrobalan and gallnut alone (Tables 1-1 and 1-2), there is no support for the full scope of the claims in the disclosure that shows the combination of myrobalan, gallnut and SLS being better than the combination of only myrobalan and gallnut together. Claims 9 and 11 indicate addition of SLS at any concentration.  The disclosure show a single concentration of surfactant at 5%, and the concentrations of extracts disclosed are not within the scope instantly claimed in Claim 6, from which Claim 9 depend. Claim 10 adds the limitation of 5% SLS concentration but does not rectify the issue with the scope claimed over the concentrations of extracts. Thus, Claim 10 is also rejected for indefiniteness. As such, a person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Therefore, it is the Examiner's position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Allowable Subject Matter
Claims 6-8 and 12 are allowed. 
The claims are directed to i) a method for applying fungicide to crop comprising applying 20-60 wt% gallnut extract and 40-80% myrobalan extract, and the combination being more effective than each extract used alone, ii) a fungicide consisting essentially of: 20-60 wt% aqueous gallnut extract, 40-80% aqueous myrobalan extract, and about 5% SLS. The prior art does not teach the combination of the extracts as being better effective fungicide than separately, with or without SLS, with reasonable expectation of success. Applicant’s declaration, filed on 04/14/2021, show synergy over the full scope of the claims. Thus, Claims 6-8 and 12 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616